                 UNITED STATES DISTRICT COURT
                   DISTRICT OF CONNECTICUT



JONATHAN S. SEILER,            :
     Plaintiff,                :
                               :
    v.                         :     Case No. 3:17cv1017(AWT)
                               :
SCOTT SEMPLE, et al.           :
     Defendants.               :


            RULING ON MOTION FOR SUMMARY JUDGMENT

    On June 19, 2017, the plaintiff, Jonathan S. Seiler, a

former inmate of the Connecticut Department of Correction

(“DOC”), filed a complaint pro se pursuant to 42 U.S.C. §

1983 seeking damages and injunctive relief against eight

DOC officials.   The plaintiff claimed that the defendants

violated his First Amendment rights under the United States

Constitution by denying him access to certain periodicals

and magazines while he was confined at Cheshire

Correctional Institution (“Cheshire”).

    On July 3, 2017, the court issued an Initial Review

Order permitting the plaintiff’s First Amendment claim to

proceed against two defendants:    Warden Scott Erfe and DOC

Commissioner Scott Semple.   See Initial Review Order

[Doc.#7].   The court limited the action to the plaintiff’s

claim regarding the rejection of the magazine “Easyrider,”

which he had requested while he was confined at Cheshire.
See id. at 4.   The court dismissed the claims against all

other defendants.     Defendants Erfe and Semple answered the

complaint on July 25, 2018.

       On October 23, 2018, the two remaining defendants

filed the instant motion for summary judgment on the

plaintiff’s sole remaining claim regarding the denial of

the “Easyrider” magazine.     They contend that summary

judgment is warranted because the plaintiff has failed (1)

to establish the defendants’ personal involvement in the

alleged constitutional deprivation, and (2) to exhaust his

administrative remedies before commencing suit.       See Defs.’

Mem. of Law in Supp. of Mot. for Summ. J. (“Defs.’ Mem.”)

[Doc.#41-1] at 1.     In the alternative, the defendants argue

that they are shielded from liability by the doctrine of

qualified immunity.     The plaintiff has not responded to the

defendants’ motion.     For the following reasons, the

defendants’ motion is being granted.

  I.     Legal Standard

       In a motion for summary judgment, the burden is on the

moving party to establish that there are no genuine issues

of material fact in dispute and that it is “entitled to

judgment as a matter of law.”       Fed. R. Civ. P. 56(a).   A

fact is “material” if it “might affect the outcome of the

suit under the governing law” and is “genuine” if “a

                                2
reasonable jury could return a verdict for the nonmoving

party” based on it.    Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986); see also Dister v. Continental Group,

Inc., 859 F.2d 1108, 1114 (2d Cir. 1988) (mere existence of

alleged factual dispute will not defeat summary judgment

motion).   The moving party may satisfy this burden “by

showing – that is pointing out to the district court – that

there is an absence of evidence to support the nonmoving

party’s case.”    PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d

101, 105 (2d Cir. 2002) (per curium) (internal quotations

omitted; citations omitted).

    When a motion for summary judgment is supported by

documentary evidence and sworn affidavits and “demonstrates

the absence of a genuine issue of material fact,” the

nonmoving party must do more than vaguely assert the

existence of some unspecified disputed material facts or

“rely on conclusory allegations or unsubstantiated

speculation.”    Robinson v. Concentra Health Servs., Inc.,

781 F.3d 42, 44 (2d Cir. 2015) (citation omitted).     The

nonmoving party “must come forward with specific evidence

demonstrating the existence of a genuine dispute of

material fact.”    Id.; see also First Nat. Bank of Ariz. v.

Cities Service Co., 391 U.S. 253, 289 (1968) (nonmoving

party must submit sufficient evidence supporting factual

                               3
dispute that will require factfinder to resolve differing

versions of truth at trial).

    In reviewing the record, the court must “construe the

evidence in the light most favorable to the non-moving

party and to draw all reasonable inferences in its favor.”

Gary Friedrich Enters., L.L.C. v. Marvel Characters, Inc.,

716 F.3d 302, 312 (2d Cir. 2013) (citation omitted).        If

there is any evidence from which a reasonable factual

inference could be drawn in favor of the non-moving party

for the issue on which summary judgment is sought, then

summary judgment is improper.       See Security Ins. Co. of

Hartford v. Old Dominion Freight Line Inc., 391 F.3d 77, 83

(2d Cir. 2004).

    Where one party is proceeding pro se, the court must

read his papers liberally and interpret them “to raise the

strongest arguments that they suggest.”       Willey v.

Kirkpatrick, 801 F.3d 51, 62 (2d Cir. 2015) (internal

quotation marks and citation omitted).      Despite this

liberal interpretation, however, “[u]nsupported allegations

do not create a material issue of fact” and cannot overcome

a properly supported motion for summary judgment.         See

Weinstock v. Columbia Univ., 224 F.3d 33, 41 (2d Cir.

2000), cert. denied, 540 U.S. 811 (2003).



                                4
  II.       Facts

       The court draws the following facts from the

defendants’ Local Rule 56(a)(1) Statement (“Defs.’ Stmt.”)

[Doc.#41-3], which the plaintiff has not contested,1 and the

supporting exhibits.

       The plaintiff was confined at Cheshire from October

21, 2016 until June 1, 2017.        Defs.’ Stmt. ¶ 1; Aff. of

Boyd-Carter (“Boyd-Carter Aff.”), Defs.’ Ex. C [Doc.#41-6]

¶ 7.       He was released from DOC custody on September 29,

2017.      See Notice of Change of Address [Doc.#28].

       Defendant Erfe was the warden at Cheshire during the

time the plaintiff was confined there.          Defs.’ Stmt. ¶ 2;

Aff. of Scott Erfe (“Erfe Aff.”), Defs.’ Ex. A [Doc.#41-4]

¶ 3.       Neither Erfe nor Commissioner Semple review mail or

periodicals received by inmates at Cheshire.           Defs.’ Stmt.

¶¶ 3, 12; Erfe Aff. ¶ 6.       Pursuant to DOC Administrative

Directive (“Admin. Dir.”) 10.7, “the Unit Administrator or

designee shall review the individual publication prior to

the rejection of that publication.”         Defs.’ Stmt. ¶ 5; Erfe



       1Rule 56(a)1 of the District of Connecticut Local Rules of Civil
Procedure provides that “[a]ll material facts set forth in [the moving
party’s Local Rule 56(a)1 Statement] and supported by the evidence will
be deemed admitted unless controverted by the statement required to be
filed and served by the opposing party in accordance with Local Rule
56(a)2.” Because the plaintiff has not opposed the motion for summary
judgment with a Local Rule 56(a)2 Statement to counter the facts stated
in the defendants’ Local Rule 56(a)1 Statement, the court deems
admitted all facts in the defendants’ Statement.

                                   5
Aff. ¶ 5; DOC Admin. Dir. 10.7, Defs.’ Ex. C, p.2.

Cheshire has mail officers who review incoming periodicals.

Defs.’ Stmt. ¶ 6; Erfe Aff. ¶ 5.

    DOC policy provides that no incoming periodical can be

rejected without individual review.    Defs.’ Stmt. ¶ 16;

Erfe Aff. ¶ 14; DOC Admin. Dir. 10.7, Defs.’ Ex. C, p.32.

“The Unit Administrator or designee may not establish an

excluded list of publications.”    DOC Admin. Dir.

10.7(4)(N)(2), Defs.’ Ex. C, p.32.    Thus, there is no list

of periodicals to be rejected without review at Cheshire,

Defs.’ Stmt. ¶¶ 13-14, and Erfe has never established or

permitted such a list or policy.    Defs.’ Stmt. ¶ 15; Erfe

Aff. ¶¶ 15-17.

    If the mail officer at Cheshire determined that an

incoming mail item presented a question with respect to

safety or security, he or she would refer the item to the

Media Review Board (“MRB”) for further review.       Defs.’

Stmt. ¶ 7; Erfe Aff. ¶ 8.   Neither Erfe nor Semple sit on

the MRB.    Defs.’ Stmt. ¶¶ 8-9; Erfe Aff. ¶ 9.    The MRB will

then review the item, decide whether it should be rejected,

and then notify the Unit Administrator or designee of the

decision.   Defs.’ Stmt. ¶ 10; Erfe Aff. ¶ 8.     One possible

reason for rejecting a periodical is that it contains



                               6
sexually explicit material.   Defs.’ Stmt. ¶ 11; DOC Admin

Dir. 10.7, Defs.’ Ex. C, p.27.

    If the Unit Administrator, its designee, or the MRB

rejects a publication, a notice of rejection must be sent

to the inmate identifying reason why the publication was

rejected.   Defs.’ Stmt. ¶ 17; DOC Admin. Dir.

10.7(4)(N)(3), Defs.’ Ex. C, p. 32.     The inmate may appeal

the decision within fifteen days of receipt of the

rejection letter in accordance with DOC Admin. Dir. 9.6.

Defs.’ Stmt. ¶ 20; DOC Admin. Dir. 10.7(4)(N)(3), Defs.’

Ex. C, p.32.

    The plaintiff received five rejection notices

regarding the “Easyrider” magazine on January 17, 2017,

January 24, 2017, March 6, 2017, March 22, 2017, and April

17, 2017.   Publication Rejection Notices, Defs.’ Ex. B

[Doc.#41-5].   Each notice indicated that the magazine was

rejected because it contained sexually explicit material,

which “poses a threat to the security, good order or

discipline of the facility, facilitates criminal activity,

or harasses staff.”   Id.

    The plaintiff filed a grievance from the first

rejection notice on January 18, 2017.    Defs.’ Stmt. ¶ 32;

Inmate Administrative Remedy, Defs.’ Ex. C, pp. 529-30.

That grievance was returned without disposition on January

                              7
20 because the plaintiff did not attach the rejection

notice regarding the magazine.    Inmate Administrative

Remedy, Defs.’ Ex. C, pp. 529-30; Boyd-Carter Aff. ¶ 24.

The notice returning the grievance without disposition

notified the plaintiff that he could still resubmit his

grievance with the attached rejection notice within the

fifteen-day time frame provided by DOC Admin. Dir. 10.7 and

9.6.   Inmate Administrative Remedy, Defs.’ Ex. C, pp. 529-

30; Boyd-Carter Aff. ¶ 24.   The plaintiff refiled the

January 18 grievance and contended that he did not have

access to the rejection notice because he was confined in a

restrictive housing unit (“RHU”).   Defs.’ Stmt. ¶ 39;

Inmate Administrative Remedy, Defs.’ Ex. C, pp. 533-34.

Once again, the grievance was returned without disposition

because the plaintiff did not attach the rejection notice.

Defs.’ Stmt. ¶ 39; Inmate Administrative Remedy, Defs.’ Ex.

C, p. 532.   Without the rejection notice, the

administrative remedies coordinator is unable to determine

whether the grievances were timely filed or consider the

merits of the plaintiff’s claim.    Defs.’ Stmt. ¶ 34; Boyd-

Carter Aff. ¶ 25.   From January 2017 to May 2017, the

plaintiff did not file any complete grievances regarding

the rejection of the magazine.    Defs.’ Stmt. ¶¶ 44-45;

Boyd-Carter Aff. ¶ 18.

                              8
    On February 2, 2017, the plaintiff was housed in an

RHU at Cheshire.   Boyd-Carter Aff. ¶ 28.   However, on

January 18, 2017, the date of his first grievance

challenging the rejection of the magazine, the plaintiff

was not confined in an RHU.    Id.

  III. Analysis

    The defendants argue that they are entitled to summary

judgment on the plaintiff’s First Amendment claim based on

the denial of the magazine because the plaintiff has failed

(1) to present any evidence that either defendant was

personally involved in the rejection of the magazine, and

(2) to properly exhaust his administrative remedies.

Defs.’ Mem. at 9-14.    In the alternative, they argue that

they are shielded from liability by the doctrine of

qualified immunity.    The court agrees with the defendants’

first two arguments and, therefore, grants summary judgment

without reaching their alternative argument.

    A. Personal Involvement

    “It is well settled . . . that personal involvement of

defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.”     Wright

v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (internal

quotation marks omitted); see also Ashcroft v. Iqbal, 556

U.S. 662, 676 (2009) (plaintiff must plead that each

                               9
government official, through his own actions, violated the

Constitution); Grullon v. City of New Haven, 720 F.3d 133,

138 (2d Cir. 2013) (“[I]n order to establish a defendant’s

individual liability in a suit brought under § 1983, a

plaintiff must show, inter alia, the defendant’s personal

involvement in the alleged constitutional deprivation”).

Supervisory officials may not be held personally liable for

damages under § 1983 for the wrongful actions of their

subordinates under a theory of respondeat superior.    See

Monell v. Department of Social Services; 436 U.S. 658, 694

(1978); Johnson v. Glick, 481 F.2d 1028, 1034 (2d Cir.

1973).

    The liability of a supervisor under § 1983 can be shown
    in one or more of the following ways: (1) actual direct
    participation in the constitutional violation, (2)
    failure to remedy a wrong after being informed through
    a report or appeal, (3) creation of a policy or custom
    that sanctioned conduct amounting to a constitutional
    violation, or allowing such a policy or custom to
    continue,   (4)   grossly   negligent   supervision   of
    subordinates who committed a violation, or (5) failure
    to act on information indicating that unconstitutional
    acts were occurring. See Colon v. Coughlin, 58 F.3d 865,
    873 (2d Cir.1995) (citing Wright v. Smith, 21 F.3d 496,
    501 (2d Cir.1994)); see also Brock, 315 F.3d at 165–66.

Hernandez v. Keane, 341 F.3d 137, 145 (2d Cir. 2003)

    In this case, the plaintiff has failed to present any

evidence that defendants Erfe and Semple were personally

involved in the rejection of the “Easyrider” magazine at

Cheshire in January 2017.   Both defendants have presented

                              10
evidence that neither of them participated in any decision

to reject the magazine, nor did they create any policy or

established periodical rejection list which directed the

rejection of the magazine.       Defs.’ Stmt. ¶¶ 3-9, 12-14.;

Erfe Aff. ¶¶ 5-13.      There is no evidentiary support for the

plaintiff’s allegation that the administration at Cheshire

“has established a ‘list’ of periodicals to be rejected

without review.”     Compl. ¶ 7.     Nor is there any evidence in

the record that could support a conclusion that either

defendant is liable as a supervisor by acting or failing to

act so as to provide as basis for liability under any of

the other four bases for supervisory liability.           Because

the plaintiff has not presented any evidence in support of

his claim against the defendants, no reasonable jury could

conclude that the defendants are personally liable for the

deprivation of his First Amendment rights.2

     B. Exhaustion of Administrative Remedies

     The plaintiff also has not established that he

exhausted his administrative remedies with respect to the

denial of the “Easyrider” magazine prior to commencing this


     2  Although the plaintiff need not establish personal involvement
to obtain injunctive relief against the defendants, his claim for
injunctive relief is moot in light of his release from DOC custody.
See Neary v. Naqvi, No. 3:14-CV-1631 (VLB), 2017 WL 3205471, at *8 (D.
Conn. July 27, 2017); McQuilkin v. Central New York Psychiatric Center,
No. 9:08-CV-00975 (TJM/DEP), 2010 WL 3765847 at *23 (N.D.N.Y. Aug. 27,
2010); Pugh v. Goord, 571 F. Supp. 2d 477, 489 (S.D.N.Y. 2008).

                                   11
action.   Thus, summary judgment is also appropriate on

exhaustion grounds.

    The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. §

1997e(a), provides in relevant part that “[n]o action shall

be brought with respect to prison conditions under section

1983 . . . or any other Federal law, by a prisoner confined

in any jail, prison, or other correctional facility until

such administrative remedies are available are exhausted.”

In enacting § 1997e, Congress sought to afford prison

officials time and opportunity to address complaints

internally and reduce the quantity, and improve the

quality, of prisoner suits.   See Porter v. Nussle, 534 U.S.

516, 524-25 (2002).   Exhaustion of administrative remedies

is mandatory for any prisoner challenging the conditions of

his confinement.   See id. at 523.

    In Woodford v. Ngo, 548 U.S. 81, 93 (2006), the United

States Supreme Court held that exhaustion under the PLRA

requires “proper exhaustion,” meaning full compliance with

administrative procedures and deadlines.   See also Ruggiero

v. County of Orange, 467 F.3d 170, 176 (2d Cir. 2006).     “An

‘untimely or otherwise procedurally defective

administrative grievance’ . . . does not constitute proper

exhaustion.”   Snyder v. Whittier, 428 F. App’x 89, 91 (2d

Cir. 2011) (quoting Woodford, 548 U.S. at 83-84).     To

                              12
properly exhaust a claim, a prisoner must comply with the

prison grievance procedures, including utilizing each step

of the administrative appeal process.     See id. (citing

Jones v. Bock, 549 U.S. 199, 218 (2007)).

    “An inmate may be excused from the exhaustion

requirement only if administrative remedies were not in

fact available.”     Shehan v. Erfe, No. 3:15-cv-1315 (MPS),

2017 WL 53691, *6 (D. Conn. Jan. 4, 2017) (citing Ross v.

Blake, __ U.S. __, 136 S. Ct. 1850, 1858 (2016)).    The

Supreme Court has identified three circumstances in which

an administrative remedy cannot be used by an inmate to

obtain relief:     (1) “the administrative remedy may operate

as a ‘dead end,’ such as where the office to which inmates

are directed to submit all grievances disclaims the ability

to consider them . . . [(2)] the procedures may be so

confusing that no ordinary prisoner could be expected to

‘discern or navigate’ the requirements . . . [a]nd [(3)]

prison officials may ‘thwart inmates from taking advantage

of a grievance process through machination,

misrepresentation, or intimidation.’”     Id. (quoting Ross,

136 S. Ct. at 1859-60).

    In this case, the defendants have presented evidence

that the plaintiff filed only two grievances regarding the

rejection of the “Easyrider” magazine, both of which were

                                13
returned without disposition because he failed to attach

the required rejection notice.      Defs.’ Stmt. ¶¶ 32-37;

Inmate Administrative Remedies, Defs. Ex. C, pp. 529-34.

Although the written notices returning the grievances

explained that the plaintiff could resubmit them with the

proper attachment, the plaintiff never resubmitted them

correctly.    Defs.’ Stmt. ¶¶ 35-38; Boyd-Carter Aff. ¶ 26.

Without the required attachment, the administrative

remedies coordinator was unable to determine whether his

grievances were timely filed or examine the merits of his

contention.   See Boyd-Carter Aff. ¶ 25.     The plaintiff has

not presented any evidence to dispute the defendants’

contention that he failed to properly exhaust his

administrative remedies.   Therefore, the defendants are

also entitled to summary judgment on the grounds of failure

to exhaust administrative remedies.

  IV.   Conclusion

    Based on the foregoing, the court concludes that the

defendants are entitled to summary judgment in their favor,

and their motion for summary judgment [Doc.#41] is hereby

GRANTED.

    The Clerk is directed to enter judgment in favor of

the defendants and close this case.

    It is so ordered.

                               14
    Dated this 5th day of December 2018 at Hartford,

Connecticut.

                           ____________/s/AWT_____________
                                   Alvin W. Thompson
                            United States District Judge




                            15
